Citation Nr: 0709838	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder claimed as secondary to service-connected disability 
of the left elbow.

2.  Entitlement to an increased rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This issue of an increased rating for bilateral tinnitus 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.  The issue of service 
connection for an upper back disorder comes before the Board 
from a July 2003 rating decision of the Detroit RO, which, in 
pertinent part, denied that claim.

The veteran testified at a February 2004 hearing at the RO.  
A transcript has been associated with the file.

The veteran perfected an appeal of the issue of service 
connection for post traumatic stress disorder (PTSD).  The RO 
granted service connection for PTSD in an April 2005 rating 
decision.  As the full benefit sought has been granted, this 
issue is no longer before the Board.  Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).

The Board remanded the issue of service connection for an 
upper back disorder in May 2006.  It returns now for 
appellate consideration.

Regarding the veteran's claim for separate 10 percent ratings 
for bilateral tinnitus, the Board deferred the issue while 
issuing the May 2006 remand.  The VA appealed the decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), which held more 
than a single 10- percent disability evaluation could be 
provided for bilateral tinnitus.  The VA Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith which included all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought.  As a consequence of the holding in Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the VA 
Secretary rescinded stay and directed the Board to resume 
adjudication of the previously stayed claims.  The Board's 
review of the veteran's claim may now proceed.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's current upper back disability and 
the veteran's service connected left elbow disability.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The veteran's upper back disorder was not incurred in or 
aggravated by active service, nor is it the result of the 
veteran's service connected left elbow disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service left elbow injury.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran contends that he suffers from an upper back 
disorder as secondary to his service connected left elbow 
disorder.  To ensure that the veteran received the benefit of 
the doubt, the RO also evaluated the veteran's claim on a 
direct service connection basis.  The Board will do the same.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has various diagnoses concerning his upper back.  
The veteran had two VA examinations in association with this 
claim, both resulting in diagnoses of cervical spondylosis.  
The veteran submitted the records of his treating physician, 
Dr. Jerry, who diagnosed him with cervical degeneration at 
C4, C5 and C6.  The evidence of a current disability is well 
established. 

The Board has reviewed the veteran's service medical records.  
There is no complaint of or treatment for a back disorder.  
At the veteran's October 1970 separation from service 
physical examination, no back disorder was mentioned.  The 
veteran indicated that he had no recurrent back trouble.  In 
short, there is no evidence that the disorder was incurred in 
service.  Accordingly, service connection on a direct basis 
is not warranted.  See Hickman, supra.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. 38 C.F.R. § 
3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran has been service connected for partial left ulnar 
neuropathy and loss of motion in the left elbow.  With the 
presence of a current upper back disability well established, 
the remaining issue is whether the service connected left 
elbow disability is causally related to the upper back 
disability. 

The veteran does not really argue that his elbow disorder 
directly caused a back disorder.  Rather, he states that his 
left arm was weak as a result of his service-connected 
injury, and that this weakness led to difficulty lifting 
heavy objects at work, so he guarded his left arm, thereby 
causing injury to his upper back.

The record contains three opinions regarding a relationship 
between the disabilities.  The first is from the veteran's 
private physician, Dr. Jerry.  The veteran submitted a 
treatment note indicating that the doctor thought "that his 
back injury was as likely as not caused by the weakened 
condition of his left arm."  The note contains no further 
rationale on the part of the doctor.  The second opinion is 
from the veteran's August 2004 VA examination.  The veteran 
was diagnosed with mild cervical spondylosis without any 
neurological deficiency.  The examiner opined that "there is 
no upper spine condition which is likely to be related with 
the partial left neuropathy," and that the "[c]ervical 
spine condition is not due to [the] left arm condition."  
The Board remanded for further opinion and explanation.  At 
the veteran's July 2006 VA examination, the examiner, who 
also performed the previous VA examination, reiterated the 
opinion.  Explicit consideration was given to the veteran's 
prior medical history in offering this second opinion.  

The Board also notes that the veteran has submitted treatment 
notes from the period of 1980 to 1990.  In these records are 
mentions of a car crash in February 1981 and two work 
injuries in July and December 1983.  After his 1981 car 
crash, the veteran reported interscapular pain in the dorsal 
spine, with additional discomfort on moving his neck and 
shoulders.  In July and December 1983, the veteran reported 
the onset of cervical spine and trapezius pain after lifting 
heavy objects.  He indicated he had a history of thoracic 
spine pain in December 1983.  The veteran began reporting 
ongoing cervical pain in 1984.  The veteran also underwent a 
bilateral thoracic rib resection in 1983 and 1984.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's upper back disability is 
causally related to his service connected left elbow 
disability.  

Neither the opinion for nor the opinions against a 
relationship are fulsome in their reasoning.  The medical 
opinions against are founded on review of the veteran's 
medical history and his employment medical records.  The 
Board is unable to tell whether the private doctor had 
similar information available to him in offering his opinion.  
The Board recognizes that the private doctor has treated the 
veteran since at least 1990.  Although the Board is not 
questioning the competence of the veteran's private doctor, 
the opinion by the veteran's private physician is not 
entitled to more weight merely because he treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, conflict with such a rule.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  Because the VA examiner had the 
veteran's service medical records and his records from the 
late 1970's and 1980's and there is no indication that the 
private doctor did, the Board finds that the VA examiner's 
opinion is entitled to greater weight.

Moreover, not only was Dr. Jerry's opinion without any 
rationale, but it is completely at odds with the contents of 
the examination report.  The veteran complained to Dr. Jerry 
of right shoulder pain, and that was the only 
shoulder/extremity examined by Dr. Jerry.  It is 
inconceivable how Dr. Jerry could then conclude the veteran 
had left arm weakness when he hadn't even examined that arm.  
Rather, the comment concerning weakness appears to have based 
entirely on the veteran's statement to him that such weakness 
existed, since Dr. Jerry reported no objective evidence of 
weakness upon physical examination or any abnormal diagnostic 
tests concerning the left arm.  The fact is that a thorough 
review of the veteran's medical history shows that in 1983 
when the veteran complained of experiencing upper back pain 
with lifting, he denied any upper extremity weakness, and 
physical examination was negative as to the upper 
extremities.  The absence of weakness of the upper 
extremities was emphasized in  March 1984 and January 1985 
treatment notes.  Although progress notes throughout 1984 and 
1985 note he experienced neck symptoms when lifting, there is 
no indication that these symptoms were the result of any left 
arm dysfunction.

The VA examiner provided a rationale for his opinion based on 
the nature of the service-connected disability and the 
circumstances of the work-related injury.  The examiner 
stated that the service injury to the left elbow had resulted 
in some minor residual sensory ulnar neuropathy, with no 
joint problems in the elbow or the arm.  He had good and 
strong function of the left elbow.  This statement is 
supported by the other medical evidence, as described above, 
which has shown no objective evidence of weakness or 
decreased strength as a result of the elbow condition, 
despite the veteran's claims.  

In light of the foregoing, the Board finds that the veteran's 
upper back disability is not causally related to his service 
connected left elbow disability.  Accordingly, the claim is 
denied.  See Allen, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for an upper back disorder claimed as 
secondary to service-connected disability of the left elbow.  
See Gilbert, 1 Vet. App. at 53.

II. Separate 10 percent Ratings for Bilateral Tinnitus

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports 
an evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating").

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.

Thus, in sum, the current and the prior rating criteria 
clearly provide only one 10 percent rating for tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Similarly, the VA General Counsel opinion clearly 
holds that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code.

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for 
evaluations in excess of 10 percent for tinnitus filed before 
June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The 
Federal Circuit held that VA's interpretation was neither 
plainly erroneous nor inconsistent with the regulations, and, 
thus, the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id., at 12-13.  

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260, as in effect both before and as of June 13, 2003.  
VA's longstanding interpretation of the regulations to allow 
a maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective June 
13, 2003 expressly requires that tinnitus be evaluated as a 
single disability, whether bilateral or unilateral.  Thus, 
separate 10 percent ratings for tinnitus of each ear are 
precluded, under the old and new versions of the regulation, 
and neither version is more favorable than the other.  Under 
these circumstances, the disposition of this claim is based 
on the law, and not the facts of the case, and the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With respect to the tinnitus claim, the provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  Similarly, compliance with the VCAA is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, any deficiencies of VCAA 
notice or assistance are rendered moot.

With respect to the back claim, prior to initial adjudication 
of the veteran's claim, a letter dated in July 2002 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2002 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

To the extent the 2002 letter was deficient in any respect, 
that was corrected by another letter sent to the veteran in 
September 2005.  That letter again informed him of what 
evidence was needed to substantiate his claim and of the 
duties VA and the veteran have in developing evidence 
pertinent to the claim.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran most recently in August 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. The veteran was 
also accorded VA examinations to obtain opinions as to the 
relationship between the claimed condition and his service-
connected disability. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for an upper back disorder 
claimed as secondary to service-connected disability of the 
left elbow is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


